DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because of the following phrase: “A freezable cooler partition is provided”.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The disclosure is objected to because of the following informalities:
In paragraph [0002] line 4, the phrase “dispensable liquid that is maintained a desired reduced temperature” is to be interpreted as - - dispensable liquid that is maintained at a desired reduced temperature - -
In paragraph [0020] line 10, the phrase “upper compartment 33” is to be interpreted as - - upper compartment 32 - -
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 9-12, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (US. 5129238) in view of Mattia et al. (US. 6688135 B1), and in further view of Porter (US. 7069739B2).
Regarding claim 1, Schwartz teaches a freezable cooler partition, comprising: a disk (cap 14A Fig. 6) having a central aperture (central bore 24 Fig. 6) therethrough.
Schwartz teaches the invention as described above but fails to explicitly teach wherein the disk defines an interior volume about the central aperture; wherein the disk is dimensioned to partition a cooler into an upper compartment and a lower compartment.
However, Mattia teaches wherein the disk defines an interior volume (interior 200 Fig. 2) about the central aperture; wherein the disk (insert 100 Fig. 2) is dimensioned to partition a cooler into an upper compartment (see below annotated Fig. of Mattia) and a lower compartment (see below annotated Fig. of Mattia) to allow for undesirable sediment to settle at the bottom of the container (paragraph [13]).

    PNG
    media_image1.png
    750
    757
    media_image1.png
    Greyscale


The combined teachings teach the invention as described above but fail to explicitly teach a regulator having an upper portion and a lower portion, wherein the lower portion is removably securable within the central aperture; an opening within the upper portion, the opening in fluid communication with a channel extending through the regulator; an elongated rod having an upper end opposite a lower end, wherein the lower end is removably securable to the upper portion of the regulator; a platform disposed on the upper end of the elongated rod.
However, Porter teaches a regulator (cap 19 Fig. 3) having an upper portion (tube connector 8 Fig. 3) and a lower portion (sports valve 25 Fig. 3); an opening (flow opening 10 Fig. 3) within the upper portion, the opening in fluid communication with a channel (spout opening 24 Fig. 4) extending through the regulator (paragraph [24]); an elongated rod (cooling/heating tube 2 Fig. 3) having an upper end (end 4 Fig. 3) opposite a lower end (end 5 Fig. 3), wherein the lower end is removably securable to the upper portion of the regulator (paragraph [23]); a platform (seal 14 Fig. 3) disposed on the upper end of the elongated rod (paragraph [23]) to allow for the liquid in the container to flow through the different compartments and to be cooled in the same process.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the freezable cooler partition of the combined teachings to include a regulator having an upper portion and a lower portion, an opening within the upper portion, the opening in fluid communication with a channel extending through the regulator; an elongated rod having an upper end opposite a lower end, wherein the lower end is removably securable to the upper portion of the regulator; a platform disposed on the upper end of the elongated rod in view of the teachings of Porter to allow for the liquid in the container to flow through the different compartments and to be cooled in the same process.
The combined teachings teach the invention as described above but fail to explicitly teach a lower portion removably securable within the central aperture. However, Applicant has not disclosed that having a lower portion removably securable within the central aperture does anything more than produce the predictable result of connecting or disconnecting the regulator from the disk. Since it has been held that making two components separable has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 V. C, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the regulator of the combined teachings and meet the claimed limitations in order to provide the predictable results of connecting or disconnecting the regulator from the disk.
Regarding claims 2 and 12, the combined teachings teach further comprising an inlet (access port 230 of Mattia) on an upper surface of the disk (Fig. 2 of Mattia), wherein the inlet provides access to the interior volume (paragraph [12] of Mattia).
Regarding claims 5 and 15, the combined teachings teach further comprising a gasket (sealing means 212 Fig. 2 of Mattia) disposed about an outer rim of the disk (Fig. 2 of Mattia), wherein the gasket frictionally engages an interior of the cooler (paragraph [9] of Mattia).
Regarding claim 9, the combined teachings teach wherein the upper end of the elongated rod tapers radially outwardly to match a diameter of the platform (see below annotated Fig. of Porter).

    PNG
    media_image2.png
    763
    352
    media_image2.png
    Greyscale

Regarding claims 10 and 19, the combined teachings teach wherein the regulator comprises a pair of openings (flow opening 10 Fig. 3 of Porter) disposed on opposing sides of the upper portion (Fig. 3 of Porter).
Regarding claim 11, Schwartz teaches a freezable cooler partition, comprising: a disk (cap 14A Fig. 6) having a central aperture (central bore 24 Fig. 6) therethrough.
Schwartz teaches the invention as described above but fails to explicitly teach wherein the disk defines an interior volume about the central aperture; wherein the disk is dimensioned to partition a cooler into an upper compartment and a lower compartment.
However, Mattia teaches wherein the disk defines an interior volume (interior 200 Fig. 2) about the central aperture; wherein the disk (insert 100 Fig. 2) is dimensioned to partition a cooler (liquid dispenser 150 Fig. 1) into an upper compartment (see below annotated Fig. of Mattia) and a lower compartment (see below annotated Fig. of Mattia) to allow for undesirable sediment to settle at the bottom of the container (paragraph [13]).

    PNG
    media_image3.png
    769
    776
    media_image3.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify freezable cooler partition of Schwartz to include a disk that defines an interior volume about the central aperture; wherein the disk is dimensioned to partition a cooler into an upper compartment and a lower compartment in view of the teachings of Mattia to allow for undesirable sediment to settle at the bottom of the container.

However, Porter teaches a regulator (cap 19 Fig. 3) having an upper portion (tube connector 8 Fig. 3) and a lower portion (sports valve 25 Fig. 3); an opening (flow opening 10 Fig. 3) within the upper portion, the opening in fluid communication with a channel (spout opening 24 Fig. 4)  extending through the regulator (paragraph [24]); an elongated rod (cooling/heating tube 2 Fig. 3)  having an upper end (end 4 Fig. 3) opposite a lower end (end 5 Fig. 3), wherein the lower end is removably securable to the upper portion of the regulator (paragraph [23]); a platform (seal 14 Fig. 3) removably securable to the upper end of the elongated rod (paragraph [23]) to allow for the liquid in the container to flow through the different compartments and to be cooled in the same process.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the freezable cooler partition of the combined teachings to include a regulator having an upper portion and a lower portion; an opening within the upper portion, the opening in fluid communication with a channel extending through the regulator; an elongated rod having an upper end opposite a lower end, wherein the lower end is removably securable to the upper portion of the regulator; a platform removably securable to the upper end of the elongated rod in view of the teachings of Porter to allow for the liquid in the container to flow through the different compartments and to be cooled in the same process.
.
Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (US. 5129238) in view of Mattia et al. (US. 6688135 B1), in view of Porter (US. 7069739B2), and in further view of Babb et al. (US. 5406808).
Regarding claims 3 and 13, the combined teachings teach the invention as described above but fail to explicitly teach further comprising a cap removably securable over the inlet.
However, Babb teaches further comprising a cap (cap 58 Fig. 1) removably securable over the inlet (paragraph [12]) to keep any material stored in the disk from flowing out.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the freezable cooler partition of the combined teachings to include a cap removably securable over the inlet in view of the teachings of XX to keep any material stored in the disk from flowing out.
Regarding claims 4 and 14, the combined teachings teach further comprising a lip (pour spout 60 Fig. 1 of Babb) extending away from the upper surface about a perimeter of the inlet (Fig. 1 of Babb), wherein the cap removably secures about the lip (paragraph [12] of Babb).
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (US. 5129238) in view of Mattia et al. (US. 6688135 B1), in view of Porter (US. 7069739B2), and in further view of Sassman (US. 20160054045 A1).
Regarding claims 6 and 16, the combined teachings teach the invention as described above but fail to explicitly teach wherein the elongated rod is telescopically adjustable in length.
However, Sassman teaches wherein the elongated rod (handle 31 Fig. 1) is telescopically adjustable in length (paragraph [0025]) to provide a rod that can offer different lengths based on need.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the freezable cooler partition of the combined teachings to include an elongated rod telescopically adjustable in length in view of the teachings of Sassman to provide a rod that can offer different lengths based on need.
Claims 7-8, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (US. 5129238) in view of Mattia et al. (US. 6688135 B1), in view of Porter (US. 7069739B2), and in further view of Starrett (3974658).
Regarding claims 7 and 17, the combined teachings teach the invention as described above but fail to explicitly teach further comprising a material within the interior volume configured to react endothermically when combined with water.
However, Starrett teaches further comprising a material (refrigerant substance in Abstract) within the interior volume configured to react endothermically when combined with water (paragraph [8]) to allow for the beverage stored in the container to be cooled.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the freezable cooler partition of the combined teachings to include a material within the interior volume configured to react endothermically when combined with water in view of the teachings of Starrett to allow for the beverage stored in the container to be cooled.
Regarding claims 8 and 18, the combined teachings teach wherein the material comprises a gel (paragraph [8] of Starrett).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMBA NMN GAYE whose telephone number is (571)272-8809. The examiner can normally be reached Monday-Thursday 5:30AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry -Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/SAMBA NMN GAYE/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763